MEMORANDUM **
Young J. Park appeals pro se from the district court’s order dismissing his action alleging that the defendants discriminated, retaliated, and conspired against him in violation of the Americans with Disabilities Act, the Civil Rights Act of 1964, and other federal statutes. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dismissal for failure to state a claim, see Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir.2001), and we affirm.
The district court properly dismissed Park’s action because his conclusory and farfetched allegations that the defendants altered and then destroyed his February 2000 bar examination materials do not support a cognizable claim. See id. (stating that on a motion to dismiss, the court is not “required to accept as true allegations that are merely conclusory, unwarranted deductions of fact, or unreasonable inferences”). Park’s contention that the defendants ignored his requests for accommodation with respect to subsequent administrations of the bar examination is refuted by documents attached to the amended complaint. See id. (“The court need not ... accept as true allegations *671that contradict matters properly subject to judicial notice or by exhibit.”).
Park’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.